DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the limitation (emphasis added), “the pair of spacers is disposed beside the active region surrounded the isolation region without extending over the isolation region.”  It is unclear what the limitation entails since it is incomprehensible.  For purposes of examination, the above limitation has been interpreted to mean the pair of spacers is disposed beside the active region without extending over the isolation region.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9-13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (United States Patent Application Publication No. US 2021/0296237 A1, hereinafter “Kim”).
In reference to claim 1, Kim discloses a method which meets the claim.  Figures 1-75 of Kim disclose a method for forming a semiconductor memory structure which comprises providing a semiconductor substrate (301).  A pair of word lines (WL) is embedded in an active region of the semiconductor substrate (301) and extends in a first direction.  A hard mask layer (10, 20P) is formed on the semiconductor substrate (301).  Figure 7B shows that a contact opening corresponding to the pair of word lines (WL) is formed through the hard mask layer (10, 20P) and a portion of the semiconductor substrate (301).  A pair of spacers (22 or 24) are formed on sidewalls of the contact opening.  The contact opening is filled with a conductive material (330, 330L) to form a contact.  A bit line (332, 332L) is formed directly above the contact (330, 330L) and the pair of spacers (22 or 24)  The bit line (332, 332L) extends in a second direction that is perpendicular to the first direction.  A dielectric liner (321, AG, 325) is formed on sidewalls of the bit line (332, 332L).
So far as understood in claim 2, the semiconductor substrate (301) further comprises an isolation region (302) surrounding the active region.  In a cross-section taken along the first direction, the pair of spacers (22 or 24) is disposed beside the active region without extending over the isolation region (302).
In reference to claim 3, in a cross-section taken along the first direction, the contact (330L) is laterally spaced apart from the active region of the semiconductor substrate by the pair of spacers (22 or 24).
With regard to claim 6, fig. 14B shows that sidewalls of the contact (330R) are not exposed after the step of forming the bit line (332) and before the step of forming the dielectric liner (321, AG, 325).
In reference to claim 7, phosphoric acid is not used after the step of forming the bit line (332) and before the step of forming the dielectric liner (321, AG, 325).
In reference to claim 9, Kim discloses a structure which meets the claim.  Figures 1-75 of Kim disclose a semiconductor memory structure which comprises a semiconductor substrate (301) with an active region.  A pair of word lines (WL) are embedded in the active region of the semiconductor substrate (301) and extends in a first direction.  A cap layer (10, 20P) is disposed on the semiconductor substrate (301).  A contact (330, 330L) penetrates through the cap layer (10, 20P) such that a portion of the contact (330, 330L) is disposed in the semiconductor substrate (301).  A pair of spacers (22 or 24) are formed on sidewalls of the contact opening; the pair of spacers (22 or 24) corresponds to the pair of word lines (WL).  A bit line (332, 332L) is formed directly above the contact (330, 330L) and the pair of spacers (22 or 24) in a cross-section taken along the first direction.  The bit line (332, 332L) extends in a second direction that is perpendicular to the first direction.  A dielectric liner (321, AG, 325) is formed on sidewalls of the bit line (332, 332L).
With regard to claim 10, in a cross-section taken along the second direction, the pair of spacers (22 or 24) does not extend beyond outer edges of the pair of word lines (WL).
In reference to claim 11, in a cross-section taken along the second direction, the pair of spacers (22 or 24) is disposed directly above the pair of word lines (WL).
With regard to claim 12, the semiconductor substrate (301) further comprises an isolation region (302) surrounding the active region.  In a cross-section taken along the first direction, the pair of spacers (22 or 24) is disposed in the active region beside the isolation region (302) without extending over the isolation region (302).
In reference to claim 13, in a cross-section taken along the first direction, the contact (330L) is laterally spaced apart from the active region of the semiconductor substrate by the pair of spacers (22 or 24).
With regard to claim 16, fig. 23A of Kim shows that the pair of spacers (22 or 24) is disposed on an entirety of the sidewalls of the contact (330).
In reference to claim 17, a thickness of the pair of spacers (22 or 24) in the first direction is same as a thickness of the pair of spacers (22 or 24) in the second direction.
With regard to claim 18, a protection layer (22) is disposed on the pair of word lines (WL) and below the cap layer (10, 20P) in a cross-section taken along the second direction.  The pair of word lines (WL) is spaced apart from the spacers (24) by the protection layer (22).
In reference to claim 20, a capacitor contact (LP, BC, p. 5, paragraph 63) is disposed on sidewalls of the dielectric liner (321, AG, 325) and on sidewalls of the cap layer (10, 20P).  The contact (330L) is laterally spaced apart from the capacitor contact (LP, BC) by the pair of spacers (22 or 24) and the cap layer (10, 20P).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (United States Patent Application Publication No. US 2009/0004862 A1, hereinafter “Kim 862”).
In reference to claim 8, Kim discloses a spacer material (22 or 24) that is conformally deposited on the contact opening and on the hard mask layer (10, 20P).  The spacer material (22 or 24) is anisotropically etched (Kim - p. 8, paragraph 82) on the hard mask layer (10, 20P) and on a bottom of the contact opening to form the pair of spacers (22 or 24) on the sidewalls of the contact opening.  Kim does not disclose the use of atomic layer deposition to deposit the spacer material.  However Kim 862 discloses (p. 2, paragraph 31) that forming spacers with atomic layer deposition leads to a spacer with a high step coverage which is desirable in the art.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Collins et al. (United States Patent Application Publication No. US 2016/0005833 A1, hereinafter “Collins”).
In reference to claim 8, Kim discloses (p. 4, paragraph 59) that the dielectric liner comprises a pair of nitride liners (321, 325) which sandwich another dielectric (AG).  Kim does not disclose that the dielectric (AG) is an oxide.  However Collins discloses the known use of silicon oxide as a low dielectric constant (k) material.  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon oxide as the dielectric material sandwiched between the nitride liners (321, 325) of Kim.  


Allowable Subject Matter
Claims 4, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method for forming a semiconductor memory structure which comprises providing a semiconductor substrate such that a pair of word lines is embedded in an active region of the semiconductor substrate and extends in a first direction, forming a contact opening corresponding to the pair of word lines through a hard mask layer and a portion of the semiconductor substrate; forming a pair of spacers on sidewalls of the contact opening, filling the contact opening with a conductive material to form a contact, forming a bit line directly above the contact and the pair of spacers, such that the bit line extends in a second direction that is perpendicular to the first direction, forming a dielectric liner on sidewalls of the bit line in combination with the step of planarizing a portion of the hard mask layer and the conductive material so that they are coplanar and they respectively form a contact and cap layer as described by the applicant in claim 4.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor memory structure which comprises a semiconductor substrate having an active region, a pair of word lines embedded in the active region of the semiconductor substrate, such that the pair of word lines extends in a first direction,  a cap layer disposed on the semiconductor substrate, a contact penetrating through the cap layer, such that a portion of the contact is disposed in the semiconductor substrate, a pair of spacers disposed on sidewalls of the contact which corresponds to the pair of word lines, a bit line extending in a second direction that is perpendicular to the first direction, such that in a cross-section taken along the first direction, the bit line is disposed directly above the contact and the pair of spacers, a dielectric liner disposed on sidewalls of the bit line in combination with the suggested ratio of the contact width to the width of one pair of spacers or the suggested location of the pair of spacers relative to the dielectric liner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817